ACCEPTED
                                                                                                                                        06-15-00184-CR
                                                                                                                             SIXTH COURT OF APPEALS
                                                                                                                                   TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                         10/29/2015 11:36:49 AM
                                                                                                                                       DEBBIE AUTREY
                                                                                                                                                 CLERK
Appellate Case Style: Style:    Timothy Wade Mitleff
                          Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                        10/29/2015 11:36:49 AM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement:                                                                                     Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Timothy                                                        Lead Attorney
Middle Name: Wade                                                      First Name:          Charles
Last Name:      Mitleff                                                Middle Name: E.
Suffix:                                                                Last Name:           Perry
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Charles E. Perry
                                                                       Address 1:           P.O. Box 720
                                                                       Address 2:           1101 Main Street
                                                                       City:                Commerce
                                                                       State:       Texas                         Zip+4:   75429
                                                                       Telephone:           903-886-0774           ext.
                                                                       Fax:         903-886-2043
                                                                       Email:       elyww@aol.com
                                                                       SBN:         15799700

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Will
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Ramsay
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed             District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:              Franklin County District Attorney
                                                                                Address 1:           110 Main Street
                                                                                Address 2:
                                                                                City:                Sulphur Springs
                                                                                State:       Texas                       Zip+4:    75482
                                                                                Telephone:           903-885-0640           ext.
                                                                                Fax:
                                                                                Email:       wramsay@hopkinscountytx.org
                                                                                                                                    Add Another Appellee/
                                                                                SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:          jury or    non-jury?
                                       Assaultive
or type of case):                                                               Date notice of appeal filed in trial court: October 22, 2015
Type of Judgment: Final Judgment
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: October 20, 2015
Offense charged: Assault Fam/House member impede breath/cir                     Punishment assessed: Twenty Years(20) Institutional Division

Date of offense:     March 29, 2015                                              Is the appeal from a pre-trial order?       Yes       No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:     October 20, 2015                      NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling: October 20, 2015



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    8th District                                                    Clerk's Record:
County: Franklin                                                          Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            F-8998                   Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Oct 28, 2015
                                                                          If no, date it will be requested:
First Name:       Eddie                                                   Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Northcutt
Suffix:
Address 1:        118 Church Street
Address 2:
City:             Sulphur Springs
State:    Texas                       Zip + 4: 75482
Telephone:                               ext.
Fax:
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Oct 29, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Jana
Middle Name:
Last Name:        Rushing
Suffix:
Address 1:        118 Church Street
Address 2:
City:             Sulphur Springs
State:    Texas                       Zip + 4: 75482
Telephone:        903-268-2942           ext.
Fax:
Email:


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:      N/A

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: October 29, 2015

                                                                                      State Bar No: 15799700
Printed Name:

Electronic Signature: /s/ Charles E. Perry                                            Name: Charles E. Perry
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on October 29, 2015           .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Charles E. Perry
                                                                         (Optional)

                                                                  State Bar No.:      15799700
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: October 29, 2015
Manner Served: Email
First Name:       Will
Middle Name:
Last Name:        Ramsay
Suffix:
Law Firm Name: Franklin County District Attorney
Address 1:        110 Main Street
Address 2:
City:             Sulphur Springs
State     Texas                     Zip+4: 75482

Telephone:        903-885-0640        ext.
Fax:
Email:    wramsay@hopkinscountytx.org




                                                     Page 5 of 5